IINIZIO                                                                                           12/08/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 21-0474



                                         DA 21-0474


 IN RE THE MARRIAGE OF:
                                                                          DEC 0 8 2022
 ROGER L. ROWE,                                                        Bovvr-n Gre•enwood
                                                                  CI           La,      (...:...)urt
                                                                              of iviontana

             Petitioner and Appellant,
                                                                 ORDER
       and

 MARI E. ROWE,

             Respondent and Appellee.



      Upon consideration of Appellant's motion for extension of time to file the opening
brief and good cause appearing,
      IT IS ORDERED the Appellant's opening brief shall be filed on or before January
6, 2023.
      DATED this         day of Decernber, 2022.


                                                For the Court,




                                                             Chief Justice